                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    UNITED STATES OF AMERICA
                                                           CRIMINAL ACTION
          v.
                                                           NO. 18-249-3
    JAMAAL BLANDING

                         MEMORANDUM RE: MOTIONS TO SUPPRESS

Baylson, J.                                                                              October 10, 2019

    I.   Introduction and Background

         The Second Superseding Indictment in this case charges nine defendants with multiple

counts from their alleged involvement in a drug trafficking organization (the “DTO”). Presently

before the Court are two motions filed by Defendant Jamaal Blanding (“Blanding”) to suppress

evidence that the Government intends to use at the trial in this case beginning November 4, 2019

with jury selection on October 31, 2019. The Court held an evidentiary hearing on Blanding’s

motions on October 7, 2019.

         Both motions concern evidence seized from the interior of an apartment that Blanding

periodically occupied.        The apartment—which was owned or leased by Yanina Miller, an

associate of Blanding’s—is located at 1815 John F. Kennedy Boulevard, Apt. 2411, Philadelphia,

PA 19103 (the “Miller Apartment”). 1 The First Motion concerns a search warrant that was secured

by the Government on June 1, 2018 to search the Miller Apartment and was executed on June 4,

2018. (ECF 401, Blanding Mot. to Suppress Evid. from June 1, 2018 Search Warrant) (“Blanding


1
  The Government argues that Blanding’s motions must fail because he lacks standing, as he was not the tenant of the
apartment where the searches occurred. (ECF 411, Gov’t Opp’n to Blanding Mot. to Suppress Evid. Pursuant to
Warrantless Search and Seizure at 4; ECF 426, Gov’t Opp’n to Blanding Mot. to Suppress Evid. from June 1, 2018
Search Warrant at 3-4.) However, it is well-settled that “an overnight guest in a house ha[s] the sort of expectation
of privacy that the Fourth Amendment protects.” Minnesota v. Carter, 525 U.S. 83, 89 (1998). Because it is
uncontested that Blanding was an overnight guest at the Miller Apartment at the time of both searches, he “may claim
the protection of the Fourth Amendment.” Id. at 90.
First Mot.”). The Second Motion concerns cell phones that were seized following effectuation of

an arrest warrant for Blanding at the Miller Apartment on October 18, 2018. (ECF 405, Blanding

Mot. to Suppress Evid. Pursuant to Warrantless Search and Seizure) (“Blanding Second Mot.”).

For the reasons that follow, Blanding’s Motions to Suppress will be DENIED.

 II.   Legal Standard

       The Fourth Amendment to the United States Constitution protects “[t]he right of the people

to be secure in their persons, houses, papers, and effects, against unreasonable searches and

seizures.” U.S. CONST. amend. IV. Under the Fourth Amendment, law enforcement generally

must establish probable cause before invading a “constitutionally protected reasonable expectation

of privacy.” Katz v. United States, 389 U.S. 347, 360 (1967) (Harlan, J., concurring). A

magistrate judge may determine probable cause exists if the totality of the circumstances indicate

“there is a fair probability that contraband or evidence of a crime will be found in a particular

place.” Illinois v. Gates, 462 U.S. 213, 238 (1983). A magistrate’s determination should be

upheld if “the affidavit on which it was based provided a substantial basis for finding probable

cause.” United States v. Hodge, 246 F.3d 301, 305 (3d Cir. 2001).

       The principal constitutional guidance on suppression of evidence obtained pursuant to a

search warrant is United States v. Leon, 468 U.S. 897 (1984).          Leon made clear that the

exclusionary rule, which precludes use of evidence obtained in violation of the Fourth

Amendment, is “a judicially created remedy designed to safeguard Fourth Amendment rights

generally through its deterrent effect.” Id. at 906 (quoting United States v. Calandra, 414 U.S.

338, 348 (1974)). Application of the exclusionary remedy is appropriate only in “those unusual

cases” where it will further the purposes of the rule—deterring police misconduct and incentivizing


                                                2
law enforcement compliance with the Fourth Amendment. Id. at 918.

III.   First Motion to Suppress

       Blanding’s First Motion seeks suppression of evidence seized from the Miller Apartment

on June 4, 2018 pursuant to the June 1, 2018 search warrant. The Court finds that probable cause

supported the search warrant, and that the subsequent execution of the warrant was lawful.

           A. Parties’ Contentions

       Blanding’s First Motion—seeking suppression of evidence obtained during the June 4,

2018 search of the Miller Apartment—asserts that the warrant application did not satisfy the

probable cause requirement and did not describe particularly the items to be seized. (Blanding

First Mot. ¶¶ 9-13.) The Government responds that the application was supported by probable

cause and identified with particularity the evidence sought, and that the agents relied in good faith

on the warrant. (Gov’t Opp’n to Blanding First Mot. at 5-7.) At the evidentiary hearing,

Blanding did not present any evidence on the First Motion and his counsel agreed that the

sufficiency of the June 1, 2018 warrant could be determined as a matter of law.

           B. Discussion

       The Court has previously adjudicated various suppression motions directed at search

warrants executed in the course of investigating the DTO. Specifically, the Court addressed the

constitutionality of a search warrant obtained for 3234 North Sydenham Street in United States v.

Boyer, No. 18-249-6,-8,-9, 2019 WL 3717669 (E.D. Pa. Aug. 6, 2019). In that case, as here, the

moving defendants challenged the sufficiency of the magistrate judge’s probable cause finding.

Id. at *3. However, because the Court found that a substantial basis supported the probable cause

determination, the motions to suppress were denied. Id. at *6.


                                                 3
         The contents of the search warrant upheld in Boyer are similar to the contents of the warrant

Blanding attacks here. In Boyer, the affidavit that was presented to the magistrate described a car

registered to the address sought to be searched that had been observed leaving the scene of a

murder. Id. at *5. Similarly here, the magistrate’s probable cause finding was based on a

comprehensive affidavit that contained detailed allegations related to the drug conspiracy, the

nature of Blanding’s relationship with Miller, and his connections to the Miller Apartment. (Hr’g

Gov’t Ex. A ¶¶ 7-69.) Moreover, Blanding does not present any legal authority to warrant a

conclusion different from the one reached in the prior case.

         According appropriate “great deference” to the magistrate’s probable cause determination

compels the conclusion that a substantial basis supports the issuance of the June 1, 2018 search

warrant. Leon, 468 U.S. at 914. Therefore, Boyer’s First Motion, seeking suppression of

evidence obtained during the June 4, 2018 search of 1815 John F. Kennedy Boulevard, Apt. 2411,

is denied.

IV.      Second Motion to Suppress

         Blanding’s Second Motion seeks suppression of evidence seized from the Miller

Apartment following Blanding’s arrest on October 18, 2018 at the same location. 2 The Court

finds that law enforcement was legally entitled to conduct a protective sweep of the Miller

Apartment following Blanding’s arrest, and that the cell phones taken were in the plain view of

the officers lawfully in the Miller residence conducting the sweep. Therefore, the seizure of

Blanding’s phones 3 did not violate the Fourth Amendment.


2
  There is no dispute as to the legality of the arrest warrant that authorized Blanding’s arrest. The arrest warrant
followed the Superseding Indictment, issued on October 17, 2018, in which Blanding had been charged. (ECF 18.)
3
  The Court notes that there was disagreement at the evidentiary hearing as to whether Blanding owned the phones
seized. On cross-examination, Blanding first testified that the phones seized from the apartment were not his, that he
                                                          4
             A. Record Evidence

        During the evidentiary hearing, the Court received evidence on Blanding’s Second Motion.

FBI Special Agent Charles E. Simpson (“SA Simpson”) testified credibly as to the circumstances

of the arrest, describing how he, along with approximately eight other law enforcement officers,

approached the door of Apartment 2411 and knocked around 6:00 A.M. on October 18, 2018. SA

Simpson recounted how Blanding answered the door, was immediately taken into custody, and

was placed in handcuffs.

        In his Second Motion, Blanding asserts that after he “stepped into the hallway of his

apartment, [he] shut[] his front door closed behind him.” (Blanding’s Second Mot. ¶ 4.) However,

at the evidentiary hearing, Blanding’s counsel introduced into evidence a sixteen-second video

taken by a home surveillance camera located inside the Miller Apartment. The surveillance video

showed Blanding answering the door and documented how the door began to swing shut as

Blanding exited but was almost immediately propped back open. SA Simpson testified that law

enforcement likely propped open the door to ensure there was no one lurking behind who could

pose a threat to the arresting officers. The Court found, as a factual matter, that the door did not

entirely close, because a small ray of light from the hallway was visible during the brief period

between when Blanding opened the door to exit and when the door was propped back open.

        Based on his ten years of experience and training as a federal law enforcement officer, SA

Simpson explained the purpose of a protective sweep: to check for other individuals who could

endanger law enforcement while an arrestee is secured. SA Simpson noted that a protective



did not know who they belonged to, and that there was no one else in the apartment at the time of his arrest. On re-
cross-examination, Blanding testified that he did not know which phones were being referred to in the previous
questioning. The Court assumes, for purposes of deciding this motion, that Blanding owned the phones that were
taken from the couch in the Miller Apartment during the protective sweep on October 18, 2018.
                                                         5
sweep is limited to places where a person could be located, such as in bedrooms, under beds, and

in closets. In relating the events leading up to the protective sweep of the Miller Apartment on

October 18, 2018, SA Simpson explained that the arrest team did not know if Blanding was in the

apartment alone, and that the FBI believed there was a “high likelihood” Blanding could have been

accompanied by another individual, including Miller (who the apartment belonged to) or other

members of the DTO. The arrest team did not encounter anybody during the protective sweep of

the Miller Apartment, which was conducted simultaneous with Blanding’s arrest. SA Simpson

related that during the protective sweep, he observed a blanket and two cell phones on the couch,

so he seized the cell phones in anticipation of a search warrant. The search warrant, which was

obtained on October 25, 2018, covered not only the two phones seized from the Miller Apartment,

but also seventeen other phones seized from various members of the DTO on October 18, 2018.

(Hr’g Gov’t Ex. E Attach. A.)

            B. Parties’ Contentions

        Blanding argues that the search of the Miller Apartment on October 18, 2018 was too

invasive to be justified as a protective sweep. (Blanding Mem. of Law to Suppress Evidence at

5.) 4 Further, Blanding argues that because he voluntarily submitted himself to law enforcement,

the exigent circumstances exception to the warrant requirement cannot apply. (Id. at 6-7.) In

opposition, the Government contends that the arrest team was permitted to conduct a protective

sweep of the Miller Apartment, so the officers appropriately seized the phones as they were in

plain view. (Gov’t Opp’n to Blanding Second Mot. at 5-6.)



4
 Blanding’s Memorandum of Law was provided to the Court and to the Government at the evidentiary hearing; it is
not docketed. Because the submission omits page numbers, the Court has assigned them as follows: the first page
will be counted as page number 1 and numbering will continue consecutively thereafter.
                                                      6
            C. Discussion

        The Fourth Amendment generally protects individuals against warrantless searches.

However, the Supreme Court has delineated various exceptions to the warrant requirement; these

exceptions authorize searches even where no warrant has been obtained.                   Schneckloth v.

Bustamonte, 412 U.S. 218, 219 (1973). Relevant to Blanding’s Second Motion are (1) the

exception for protective sweeps conducted incident to arrest, recognized in Maryland v. Buie, 494

U.S. 325 (1990), and (2) the exception for plain view seizure, recognized in Horton v. California,

496 U.S. 128 (1990).

                1. The Law Enforcement Protective Sweep Was Constitutional

        A protective sweep conducted by law enforcement is “a quick and limited search of

premises, incident to an arrest and conducted to protect the safety of police officers or others.”

Buie, 494 U.S. at 327. The protective sweep doctrine is designed to safeguard the “interest of

[arresting] officers in taking steps to assure themselves that the house in which a suspect is being,

or has just been, arrested is not harboring other persons who are dangerous and who could

unexpectedly launch an attack.” Id. at 333.

        Buie held that as an incident to arrest, law enforcement may, “as a precautionary matter

and without probable cause or reasonable suspicion, look in closets or other spaces immediately

adjoining the place of arrest from which an attack could be launched.” 494 U.S. at 334. Because

the purpose of this search is to protect the arresting officers, it is “not a full search of the premises;”

rather, it “may extend only to a cursory inspection of those spaces where a person may be found.”

Id. at 335. Additionally, Buie recognized that a warrantless search of a home is authorized if there

are “articulable facts which, taken together with the rational inferences from those facts, would


                                                    7
warrant a reasonably prudent officer in believing that the area to be swept harbors an individual

posing a danger to those on the arrest scene.” Id. at 334.

       Thus, there are two dimensions to Buie: (1) a warrantless search of a home that occurs

incident to an arrest is permitted if the search is “limited to those places ‘immediately adjoining

the place of arrest from which an attack could be immediately launched,’” United States v. White,

748 F.3d 507, 511 (3d Cir. 2014) (quoting Buie, 494 U.S. at 334); and (2) a warrantless search of

a home that occurs incident to an arrest is justified if there is “reasonable and articulable suspicion

that the areas being searched may ‘harbor[] an individual’ who poses a danger to those present at

the scene of the arrest.” White, 748 F.3d at 511 (quoting Buie, 494 U.S. at 335).

       The protective sweep of the Miller Apartment that occurred simultaneous with Blanding’s

arrest was permissible under the first prong of Buie. Because the arrest of Blanding occurred on

the threshold of the Miller Apartment, law enforcement was authorized to conduct a “cursory

inspection of those spaces where a person may be found” limited to “dispel[ling] the reasonable

suspicion of danger.” Buie, 494 U.S. at 335-36. Compare United States v. Latz, 162 F. App’x

113, 119 (3d Cir. 2005) (applying the first prong of Buie because the search, which occurred “while

[the arrestee] was on the porch … adjoin[ing] the door,” only extended “to the area immediately

inside the door”), with White, 748 F.3d at 511-12 (holding the first prong of Buie unavailable, and

distinguishing Latz, because the defendant “was arrested approximately 20 feet outside of the

entrance to his home”).       Moreover, in a suppression motion filed by one of Blanding’s

codefendants, the Court validated a similar protective sweep conducted by law enforcement after

their entry into a home to effectuate an arrest warrant. See Boyer, 2019 WL 3717669, at *8

(“[Because] the FBI had probable cause to believe that [defendant] was living at [the address] at


                                                  8
the time of his arrest … [t]he FBI agents were … permitted to enter the residence and conduct a

protective sweep for their safety.”).

        Therefore, simultaneous with Blanding’s arrest, law enforcement was permitted to enter

the Miller Apartment and briefly inspect any adjoining spaces where a person may have been

hiding. The evidence adduced at the suppression hearing indicates that the arrest team stayed

within these bounds; there is no suggestion that the arresting officers who conducted the protective

sweep looked in any area other than spaces large enough for a person. 5 Therefore, the protective

sweep of the Miller Apartment conducted by law enforcement on October 18, 2018 did not run

afoul of the Fourth Amendment.

                 2. The Plain View Seizure of Blanding’s Phones Did Not Violate the Fourth
                    Amendment

        A law enforcement officer is entitled to seize, without a warrant, evidence that is found in

plain view during a lawful observation of the area from which the evidence is seized. To be

constitutional, a plain view seizure must satisfy three requirements: (1) the evidence was in plain

view; (2) the “incriminating character” of the evidence was “immediately apparent;” and (3) the

officer had “a lawful right of access to the object itself.” Horton, 496 U.S. at 136-37.




5
  United States v. Vasquez-Algarin, 821 F.3d 467 (3d Cir. 2016), cited by Blanding in his Memorandum, is not to the
contrary. (Blanding Mem. of Law to Suppress Evidence at 4.) Vasquez-Algarin sets forth the standard for assessing
the constitutionality of police entry into a home to execute an arrest warrant. Id. at 472. The circumstances of the
entry into the Miller Apartment are distinguishable from the entry in Vasquez-Algarin. Here, the arrest occurred on
the apartment’s threshold and the entry was part of a simultaneous protective sweep; by contrast, in Vasquez-Algarin,
law enforcement broke into a third-party’s apartment to effectuate an arrest warrant without having probable cause to
believe that the subject of the warrant lived inside. Id. at 482. Blanding contends that the entry was improper under
Vasquez-Algarin because law enforcement lacked “reasonable belief that … Blanding was inside the apartment” after
he voluntarily submitted himself to the arrest team. (Blanding Mem. of Law to Suppress Evid. at 4.) However, this
argument does not address the necessity of conducting a protective sweep for confederates, friends, or others who
might have been hiding in the Miller Apartment.
                                                         9
       The seizure of the cell phones by the arrest team on October 18, 2018 was constitutional

because all three requirements of the plain view doctrine are satisfied.       First, SA Simpson

testified, and the home surveillance video introduced by defense counsel confirmed, that the living

area and couch were immediately visible upon entry to the apartment. Further, SA Simpson

testified that the cell phones, which were lying on the couch, were unobstructed. Therefore, the

cell phones could be plainly viewed by law enforcement, in satisfaction of the first Horton

requirement. Second, as SA Simpson testified, and the Government summarized, the FBI had

seized phones from various members of OBH on prior occasions as part of the investigation, and

“[t]he information contained on the phones …, especially those previously seized from Blanding,

contained highly incriminating evidence.” (Gov’t Opp’n to Blanding Second Mot. at 4.). SA

Simpson’s testimony satisfies the probable cause standard for the “immediately apparent”

requirement, because it underscores the existence of facts that “would warrant a man of reasonable

caution in the belief … that certain items may be contraband … or useful as evidence of a crime.”

Texas v. Brown, 460 U.S. 730, 742 (1983); see also United States v. Ballard, No. 11-455, 2012

WL 28079, at *14 (E.D. Pa. Jan. 5, 2012) (Surrick, J.) (finding the “immediately apparent”

requirement satisfied based on contemporaneous law enforcement observation of evidence

associated with the crime). Finally, the arrest team had a lawful right of access because, as

discussed, the officers lawfully conducted a brief sweep of the Miller Apartment. See United

States v. Gatson, 744 F. App’x 97, 100 (3d Cir. 2018) (“[T]he plain-view exception extends to

protective sweeps.”). In conclusion, the seizure of the cell phones from the Miller Apartment

following Blanding’s arrest on October 18, 2018 did not violate the Fourth Amendment, and

Blanding’s Second Motion is denied.


                                                10
 V.       Conclusion

          For the foregoing reasons, Blanding’s Motion to Suppress Evidence Obtained from the

June 1, 2018 Warrant (ECF 401) and Motion to Suppress Evidence Pursuant to a Warrantless

Search and Seizure (ECF 405) are DENIED.
O:\Criminal Cases\18cr249 US v West et al\18cr249 Blanding Memorandum 10072019.docx




                                                               11
